DETAILED ACTION
Claims 1-20 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
Subject Matter Eligibility Criteria - Step 1:
Claims 1-11 are directed to a system (i.e., a machine); Claims 12-17 are directed to a method (i.e., a process); and Claims 18-20 are directed to a CRM (i.e., a manufacture).  Accordingly, claims 1-20 are all within at least one of the four statutory categories.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, as supported by relevant case law), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.  MPEP 2106.04(a).
Representative independent claim 1 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites:
1. A monitoring and intervention system, comprising: 
one or more network interfaces configured to communicate with a plurality of client devices over communication network; 
a processor coupled to the network interfaces and adapted to execute one or more processes; and 
a memory configured to store instructions executable by the processor, the instructions, when executed, are operable to: 
receive interaction data from at least one client device, the interaction data corresponding to an interaction between a user and one or more client devices; 
determine at least a portion of the interaction data corresponds to an interaction metric associated with a health profile for the user; 
generate a stress value for the interaction metric based on the interaction data; 
determine the stress value exceeds a stress threshold associated with the interaction metric; 
select at least one health intervention from a plurality of health interventions based on the stress value exceeding the stress threshold; and 
execute the at least one health intervention to change a user behavior.

The Examiner submits that the foregoing underlined limitations constitute “methods of organizing human activity” because receiving interaction data, determining an intervention metric and stress value, determining the stress value against a threshold, selecting an intervention and executing the intervention are associated with managing personal behavior or relationships or interactions between people (such as monitoring users’ behavior and addressing wellness by using interventions to address health problems). Therefore, these limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See MPEP 210.04(a).
Accordingly, independent claim 1 and analogous independent claims 12 & 18 recite at least one abstract idea.
Furthermore, dependent claims 2-11, 13-17, & 19-20 further narrow the abstract idea described in the independent claims. Claims 2, 13, 17 recites determining a baseline value, Claims 3-4, 14-15, 20 recites executing interventions based on a stress value, Claim 6-7, 9 recites selecting interventions, Claim 8, 17 recites receiving interaction data from multiple devices, Claim 10 recites the type of interaction data, Claim 11 recites the type of intervention. These limitations only serve to further limit the abstract idea and hence, are directed towards fundamentally the same abstract idea as independent claim 1 and analogous independent claims 12 & 18, even when considered individually and as an ordered combination.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §2106.04(II)(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  MPEP §2106.05(I)(A).
In the present case, the additional limitations beyond the above-noted at least one abstract idea recited in the claim are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

1. A monitoring and intervention system, comprising: 
one or more network interfaces configured to communicate with a plurality of client devices over communication network; 
a processor coupled to the network interfaces and adapted to execute one or more processes; and 
a memory configured to store instructions executable by the processor, the instructions, when executed, are operable to: 
receive interaction data from at least one client device, the interaction data corresponding to an interaction between a user and one or more client devices; 
determine at least a portion of the interaction data corresponds to an interaction metric associated with a health profile for the user; 
generate a stress value for the interaction metric based on the interaction data; 
determine the stress value exceeds a stress threshold associated with the interaction metric; 
select at least one health intervention from a plurality of health interventions based on the stress value exceeding the stress threshold; and 
execute the at least one health intervention to change a user behavior.

For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of the network interfaces, client devices, processor, and memory, the Examiner submits that these limitations amount to merely using computers as tools to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea.  MPEP §2106.05(I)(A) and §2106.04(II)(A)(2).
For these reasons, representative independent claim 1 and analogous independent claim 12 & 18 do not recite additional elements that integrate the judicial exception into a practical application.  Accordingly, representative independent claim 1 and analogous independent claims 12 & 18 are directed to at least one abstract idea.
Accordingly, the claim recites at least one abstract idea.
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claim 5: These claims recite modifying the function of a client device and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(h)).
Thus, taken alone, any additional elements do not integrate the at least one abstract idea into a practical application.  Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
As discussed above, regarding the additional limitations of the network interfaces, client devices, processor, and memory, the Examiner submits that these limitations amount to merely using computers as tools to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
The dependent claims also do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 1-20 are ineligible under 35 USC §101.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-9, 11-12, 14-18, & 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Milbert (US11284834).
As per claim 1, Milbert discloses a monitoring and intervention system, comprising: 
one or more network interfaces configured to communicate with a plurality of client devices over communication network (col. 6, lines 24-47: communication wireless network allowing for data exchange between client devices and computers)); 
a processor coupled to the network interfaces and adapted to execute one or more processes (Fig. 1; col. 7, lines 38-51: computing device communicates with client devices over network); and 
a memory configured to store instructions executable by the processor, the instructions, when executed, are operable to: 
receive interaction data from at least one client device, the interaction data corresponding to an interaction between a user and one or more client devices (col. 7, lines 38-51: computing device compiles data received from client devices); 
determine at least a portion of the interaction data corresponds to an interaction metric associated with a health profile for the user (col. 11, lines 35-59: computer receives interaction data and identifies stress indicators from the data; col. 8, lines 1-11: historical stress indicators stored as well); 
generate a stress value for the interaction metric based on the interaction data (col. 11, lines 61-67: stress value calculated based on various stress indicators); 
determine the stress value exceeds a stress threshold associated with the interaction metric (col. 13, lines 7-16: stress value compared against stress threshold); 
select at least one health intervention from a plurality of health interventions based on the stress value exceeding the stress threshold (col. 14, lines 6-16: different interventions identified based on stress value exceeding threshold); and 
execute the at least one health intervention to change a user behavior (col. 14, lines 6-16: intervention executed).
As per claim 3, Milbert discloses the monitoring and intervention system of claim 1, wherein the instructions are further operable to: monitor one or more of the plurality of client devices for subsequent interaction data (col. 11, lines 35-45: system receives data from client devices at various intervals); update the stress value based on the subsequent interaction data (Fig 28: stress value updating continuously over time); determine the stress value is below the stress threshold associated with the interaction metric; and cease the at least one health intervention based on the stress value being below the stress threshold (Fig. 28 & Fig. 34: system applies intervention and ceases intervention once stress value goes down below threshold).
As per claim 4, Milbert discloses the monitoring and intervention system of claim 1, wherein the instructions, when executed, are further operable to: cease the at least one health intervention after a predetermined period of time (col. 14, lines 21-26: intervention executing for a predetermined time).
As per claim 5, Milbert discloses the stress monitoring and intervention system of claim 1, wherein the instructions to execute the at least one health intervention are further operable to: modify one or more functions associated with one or more client devices associated with the user (col. 14, lines 6-16: different interventions identified based on stress value exceeding threshold such as displaying alerts at a user device).
As per claim 6, Milbert discloses the monitoring and intervention system of claim 1, wherein the instructions are further operable to: assign each health intervention of the plurality of health interventions to one or more stress levels based on a degree of intervention; determine the stress value corresponds to a first stress level of the one or more stress levels; and wherein the instructions to select the at least one health intervention are further operable to select the at least one health intervention assigned to the first stress level (col. 14, lines 6-37: different intervention levels are assigned to different stress levels; specific intervention selected based on specific stress level threshold exceeded)).
As per claim 7, Milbert discloses the monitoring and intervention system of claim 6, wherein an increased stress level corresponds to an increased degree of intervention (col. 14, lines 6-37: different intervention levels are assigned to different stress levels such as low medium and high; specific intervention selected based on specific stress level threshold exceeded).
As per claim 8, Milbert discloses the monitoring and intervention system of claim 1, wherein the interaction data includes biometric data, wherein the instructions to receive interaction data from the at least one client device are further operable to: determine the user initiated an interaction with a first client device of the plurality of client devices; and request the biometric data from a second client device of the plurality of client devices based on the interaction with the first client device (col. 17, lines 30-65: user can input interaction data such as tapping a start button on a device; system begins monitoring and collecting data from other devices based on receiving input from the user).
As per claim 9, Milbert discloses the monitoring and intervention system of claim 1, wherein the instructions to determine the stress value exceeds the stress threshold are further operable to determine the stress value exceeds the stress threshold for a predetermined number of times in a time period (col. 9, lines 5-21: intervention frequency determined), and wherein the instructions to select the at least one health intervention are further operable to select the at least one health intervention based on a rate of change of the stress value (col. 9, lines 5-21: intervention frequency determined; system determines health intervention based on minimum interval between consecutive intervention protocols).
As per claim 11, Milbert discloses the monitoring and intervention system of claim 1, wherein the at least one health intervention includes at least one of playing content by a client device, sending a notification, sending a message to another user, requesting activity by the user, restricting access between the user and one or more programs on the client device, restricting access between the user and the client device, or shutting down power to the client device (col. 14, lines 6-16: different interventions identified based on stress value exceeding threshold; interventions include displaying an alert to a user requesting a specific activity).
Claims 12 & 14-16 recite substantially similar limitations as those already addressed in claims 1 & 3-5, and, as such, are rejected for similar reasons as given above.
	Claim 17 recites substantially similar limitations as those already addressed in claim 8 and, as such, is rejected for similar reasons as given above.
Claims 18 & 20 recite substantially similar limitations as those already addressed in claims 1 & 3, and, as such, are rejected for similar reasons as given above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 10, 13, & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Milbert in view of Heneghan (US11191466).
As per claim 2, Milbert discloses the monitoring and intervention system of claim 1, wherein the instructions are further operable to: generate the health profile for the user, the health profile including a baseline stress profile having a plurality of interaction metrics (col. 10, lines 38-67: system database stores user profile data such as historical interaction data). 
Milbert does not expressly teach receive initial interaction data from one or more of the plurality of client devices; and determine a baseline value for each interaction metric of the plurality of interaction metrics based on the initial interaction data.
	Heneghan, however, teaches to determining mental health and cognitive state through physiological and other non-invasively obtained data where user data is collected (col. 3, lines 15-25). Heneghan also teaches to determining base patterns for different metrics (col. 16, lines 35-49).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the aforementioned features in Heneghan with Milbert based on the motivation of screen cognitive states and mental health condition in a regular and non-burdensome way (Heneghan – col. 1, lines 45-48).
As per claim 10, Milbert and Heneghan teaches the monitoring and intervention system of claim 1. Milbert does not expressly teach wherein the interaction data includes at least one of biometric data, typing speed data, input data, grammatical data, interaction accuracy data, application time data, or speech pattern data.
Heneghan, however, teaches to using input data (col. 3, lines 15-38).
The motivations to combine the above mentioned references are discussed in the rejection of claim 2, and incorporated herein.
Claims 13 & 19 recite substantially similar limitations as those already addressed in claim 2, and, as such, are rejected for similar reasons as given above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ronen (US20190074090) discloses monitoring or predicting user health with respect their use of connected computers, such as, mobile phones, tablets, or the like. Activities associated with a user and a computing device may be monitored to determine activity events. Deterding (US20210043321) discloses collected data can be wirelessly transmitted to a portable electronic device or monitoring and feedback platform where software will analyze the data and make assessments of the device wearer's health based upon the wearer's baseline.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan K Ng whose telephone number is (571)270-7941. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan Ng/           Primary Examiner, Art Unit 3626